DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
No prior art alone or in combination with references discloses or reasonably suggests a method of removing acetylene from an ethylene gas stream comprising contacting the gas stream with a catalyst having a structure as shown in claim 1 such that the catalyst reacts with acetylene to polymerize the acetylene and form an ethylene gas stream substantially free of acetylene (i.e. ethylene gas stream having less than 5% by weight acetylene as defined in the specification paragraph [0027]). 
The closest prior art is Veige et al. (U.S. Patent No. 9,206,266). Veige discloses a process for polymerization of alkynes including acetylene monomers comprising contacting acetylene monomers with a tridentate pincer ligand supported metal complex having the same structure as recited in the Applicant’s claim 1 (col. 19, line 25 to col. 22, line 60; claims 1, 2 and 11). Veige generally teaches polymerization of alkynes and does not disclose contacting an ethylene gas stream containing acetylene with the catalyst to form an ethylene gas stream substantially free of acetylene. Veige teaches polymerization is carried out in the presence of toluene or an aprotic solvent, and does not reasonably disclose or suggest that the catalyst could be used in the presence of ethylene in order to produce an ethylene gas stream substantially free of acetylene. 
Breiter et al. (U.S. Patent No. 3,086,066) discloses separation of acetylenic impurities from olefins by selective polymerization comprising contacting a feed comprising monolefins such as ethylene and acetylenic impurities such as acetylene or methyl acetylene with a catalyst to selectively or preferentially polymerize the acetylenic impurities (col. 1, lines 10-18 and 54-60). Breiter discloses utilizing cracking catalysts for the selective polymerization and do not disclose the catalyst as claimed by the Applicant. The catalysts of Breiter include silica-alumina, silica-magnesia, silica-zirconia, alumina-boria, and activated clays (col. 2, line 33-44). 
The Examiner notes that there is no motivation or reasonable expectation of success in applying the catalyst of Veige to an ethylene gas stream comprising acetylene to form an ethylene gas stream substantially free of acetylene and therefore it would not be obvious to merely modify the process of Breiter with the catalyst of Veige because the catalyst has not been shown to be suitable for polymerization in the presence of ethylene, Breiter teaches using cracking catalysts which are structurally different than the catalyst of Veige and claimed, and the modification relies on hindsight reasoning.
Roland et al. (“Cyclic polymers from alkynes”, Nature Chemistry, Macmillan Publishers Limited, Vol 8, 2016, pgs. 791-796) discloses the claimed catalyst and its capability of catalyzing polymerization of alkyne monomers (e.g. acetylene monomers). Roland further discloses carrying out polymerization in the presence of styrene, 2,2,6,6-tetramethyl-1-piperidinyloxy, however, fails to disclose the presence of ethylene or that the catalyst may be used to polymerize acetylene in an ethylene gas stream. 
Therefore, while the catalyst as claimed by the Applicant is known in the art to catalyze polymerization of acetylene monomers, the prior art fails to disclose contacting an ethylene gas stream comprising acetylene with the catalyst to produce an ethylene gas stream substantially free of acetylene. There is no guidance or reasonable expectation of success from the prior art that polymerization of acetylene should and can be carried out in an ethylene gas stream, and the closest prior art only suggests polymerization of acetylene in the presence of an aprotic solvent which would not include ethylene. Therefore, the general knowledge of the prior art does not anticipate or make obvious the claimed invention of removing acetylene from an ethylene gas stream and claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772